DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/749769, now US Patent No. 10,884,406.  Claims 1-20 are pending.
2.	The IDS filed 1/28/21 has been considered. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,884,406. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claim are found in the reference (patent) claim, thus being anticipated or made obvious in view thereof.
	Taking claim 1, the application claim is shown on the left and the reference claim (patent claim 15) is shown on the right with the common limitations underlined.


A device for controlling a movement of an external device, comprising: a controller; a memory in communication with the controller, the memory storing executable instructions executable by the controller to: generate an array pattern on an interface of the device; generate a predetermined trace on the array pattern so that the external device moves according to the predetermined trace: and control a movement of the external device in accordance with the predetermined trace.



A device for controlling a movement of an external device, comprising: a controller; a memory in communication with the controller, the memory storing executable instructions executable by the controller to: generate an array pattern on an interface of the device, wherein the array pattern is generated on an electronic map of the device; generate a predetermined trace on the array pattern so that the external device moves according to the predetermined trace; and control the external device to move according to the predetermined trace.

	All of the limitations of application claim 1 are found in the reference (patent) claim apart from a slight difference in wording of the control limitation.  Application claim 2 is further anticipated by the refence claim as it further recites the electronic map.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104677376 (IDS; hereinafter D1).
As per claim 1, D1 discloses generating an array pattern on an interface of a device (Fig. 2) and generating a predetermined trace on the array pattern (Fig. 2: finger gesture traced on array pattern representative of stored (predetermined) gestures used to input navigation information (Abs; pg. 4 translation)).  The functions performed would have necessarily been processor-based (pg. 1 translation “field of data processing technologies”) and thus embodied on a computer-readable medium for execution by a processing device.
6.	Claims 1-12 and 14-20 are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, generating an array pattern on an interface of the device; generating a predetermined trace on the array pattern so that the external device moves according to the predetermined trace; and controlling a movement of an external device in accordance with the predetermined trace.  D1 uses the trace for accessing a prestored navigation route, but does not disclose or suggest controlling a movement of an external device in accordance with the trace.  D1 also does not disclose generating the array pattern on an electronic map (claim 14) or 10automatically translating an endpoint of the trace which is not in the array pattern to a neighboring array point (claim 19) or 15calculating coordinates of the predetermined trace based on positions of array points associated with the predetermined trace (claim 20).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661